EXHIBIT 10.1




HEPALIFE TECHNOLOGIES, INC.




NONSTATUTORY STOCK OPTION AGREEMENT




THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is made and entered into
as of the date set forth below, by and between HepaLife Technologies, Inc., a
Florida corporation (the “Company”), and the following employee of the Company
(“Optionee”): Ranjit Bhogal




In consideration of the covenants herein set forth, the parties hereto agree as
follows:




1.  Option Information.

(a)  Date of Option:

April 24, 2006

(b)  Optionee:

Ranjit Bhogal

(c)  Number of Shares:

4,000,000

(d)  Exercise Price:

$0.85




2.  Acknowledgements.

(a)    Optionee is an employee of the Company.

(b)  The Board of Directors (the “Board” which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted a 2001 Incentive Stock Plan (the “Plan”), pursuant to which
this Option is being granted; and

(c)  The Board has authorized the granting to Optionee of a nonstatutory stock
option (“Option”) to purchase shares of common stock of the Company (“Stock”)
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”) provided by Rule 701 thereunder.




3.  Shares; Price.  Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the “Shares”) for cash (or other
consideration as is authorized under the Plan and acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the “Exercise Price”), such price
being the closing price of the Shares covered by this Option on April 24, 2006,
the date the Board of Directors authorized the grant of this Option.




4.  Term of Option; Continuation of Service.  This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate 10 years from the date
hereof. This Option shall earlier terminate subject to Sections 7 and 8 hereof
upon, and as of the date of, the termination of Optionee’s employment if such
termination occurs prior to the end of such 10 year period. Nothing contained
herein shall confer upon Optionee the right to the continuation of his or her
employment by the Company or to interfere with the right of the Company to
terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.




5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee’s employment in
three (3) installments; 30% of each optionee’s options become exercisable on or
after July 24, 2006, 30% become exercisable on or after October 24, 2006, and
the remaining 40% become exercisable on or after April 24, 2007.




6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.




7.  Termination of Employment.  If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, for cause or
without cause, the foregoing right to exercise shall automatically terminate on
the date Optionee ceases to be an employee as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.




8.  Death of Optionee.  If the Optionee shall die while in the employ of the
Company, Optionee’s personal representative or the person entitled to Optionee’s
rights hereunder may at any time within six (6) months after the date of
Optionee’s death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee’s death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.




9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.




10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been “effected without receipt of
consideration by the Company”.




In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.




Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.




In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.




To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.




The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.




11.  Taxation upon Exercise of Option.  Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee’s then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.




12.  Modification, Extension and Renewal of Options.  The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, the Code and the
corporate securities rules of Florida. Notwithstanding the foregoing provisions
of this Section 12, no modification shall, without the consent of the Optionee,
alter to the Optionee’s detriment or impair any rights of Optionee hereunder.




13.  Investment Intent; Restrictions on Transfer.

(a)  Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

(b)  Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information

(c)  Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:




THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.




THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________, 2006, BETWEEN
THE COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH
ARE SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.




and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.




14.  Stand-off Agreement.  Optionee agrees that, in connection with any
registration of the Company’s securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company’s securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.




15.  Restriction Upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee.




16.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided by
Optionee for his or her employee records.




17.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Florida, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.




IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.




HEPALIFE TECHNOLOGIES, INC.




 

By:  /s/ Ranjit Bhogal

 

Ranjit Bhogal, Optionee




(one of the following, as appropriate, shall be signed)




I certify that as of the date

By his or her signature, the

hereof I am unmarried

spouse of Optionee hereby agrees

to be bound by the provisions of

the foregoing NONSTATUTORY STOCK

OPTION AGREEMENT




____________________________

/s/ Jatinder Bhogal

Optionee

Spouse of Optionee





--------------------------------------------------------------------------------




Appendix A




NOTICE OF EXERCISE




HepaLife Technologies, Inc.

Suite 216 - 1628 West 1st Avenue

Vancouver, BC  V6J 1G1







Re: Nonstatutory Stock Option




Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:




Nonstatutory Stock Option Agreement dated: ____________




Number of shares being purchased: ____________




Exercise Price: $____________




A check in the amount of the aggregate price of the shares being purchased is
attached.




I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.




I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.




Further, I understand that, as a result of this exercise of rights, I will
recognize income in an amount equal to the amount by which the fair market value
of the Shares exceeds the exercise price. I agree to report such income in
accordance with then applicable law and to cooperate with Company in
establishing the withholding and corresponding deduction to the Company for its
income tax purposes.




I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company’s 2001 Incentive Stock Plan.







_____________________________

 (signature)




_____________________________

 (name of Optionee)



